Exhibit 10.26
Summary of Executive Officer Bonus Program
     Penwest Pharmaceuticals Co. (“the Company”) maintains a bonus program for
its executive officers that is administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company. This program provides for
an annual cash payout dependent on achievement by both the executive and the
Company of predetermined short-term operating goals and longer-term strategic
objectives. These goals also include Company goals and individual goals. Our
President’s target bonus is based 100% upon achieving Company goals. Individual
incentive compensation target awards are set annually by the Compensation
Committee. These target awards are determined by salary grade and are subject to
an adjustment based on individual performance, and typically range from 20%-40%
of the executive’s salary.

 